DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 34-46 are currently pending.
Priority:  This application is a 371 of PCT/US2017/034143 (05/24/2017)
PCT/US2017/034143 has PRO 62/340,779 (05/24/2016).
IDS:  The IDS dated 6/15/22 was considered.
Election/Restrictions
Applicant previously elected with traverse Group I, claims 34-37, in the reply filed on 11/17/2021.
Applicant also elected the following species stated as reading on claims 34-37:


    PNG
    media_image1.png
    146
    249
    media_image1.png
    Greyscale
.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Y. (2016) "Design and Synthesis of MC210150 Derivatives", Bachelor's Thesis, Temple University, Philadelphia PA (17 pages) (CITED BY APPLICANT IN 2019-05-13 IDS).
Liu teaches the following at Table 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where MC260001 corresponds to the instant claims when:
X1 is CR1 (R1 is ethyl); X2 is CH; X1 to X2 is a double bond;
R2 is 4-nitro, otherwise R2 is H;
R3 and R4 are H; m is 2; R5 and R6 are methyl
which anticipates the claims.
	Response
	Applicant provided “Exhibit A” and argues it demonstrates that the earliest date Liu was available was June 30, 2016.  The “Exhibit A” document is not in English and has unclear relevancy to a Temple University (Philadelphia, PA) document provided in Applicant’s IDS. The Liu document is by an author who is not an inventor and which has a document date of “May 2016”.  
Regarding the IDS providing the Liu document with a date of “2016”, MPEP 609.04(a) states regarding 37 CFR 1.98(b):
The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the information being submitted was published.

The Examiner withdraws this rejection and makes a formal REQUIREMENT FOR INFORMATION under 37 CFR 1.105 to request Applicant to clarify the publication status of the Cite No. 29 of the 5/13/2019 IDS authored by Liu in an updated IDS, including the precise publication date and place of publication, and any other documents (with an English translation) establishing the earliest publication date to resolve the date issues unambiguously.  
	This rejection is withdrawn.

Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAPLUS (CAPLUS ACCESSION NUMBER: 1967:508440).
The art teaches the following at Table 1:

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale

where MC260001 corresponds to the instant claims when:
X1 is CR1 (R1 is ethyl); X2 is CO; X1 to X2 is a single bond;
R2 is H;
-(CR3R4)m is 1-methylethyl; R4 and R5 are methyl
which anticipates the claims.
	Response
	Applicant amended the claims in a manner which avoids the rejection.  This rejection is withdrawn.

NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Paco et al. (GB 905903, Published 1962-09-12).
Di Paco teaches compounds including the following in Example 24:

    PNG
    media_image4.png
    237
    408
    media_image4.png
    Greyscale

corresponding to the instant claims when:
X1 is CR1 (R1 is ethyl); X2 is C(O); X1 to X2 is a double bond;
R2 is H;
R3 and R4 are H; m is 2; R5 and R6 are methyl;
and which is a methyl iodide salt thereof,
which anticipates the claims.
	Similarly, the art teaches Example 23 which is the hydrochloride salt of the following compound:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

corresponding to the instant claims formula (I) when:
X1 is CR1 (R1 is ethyl); X2 is C(O); X1 to X2 is a double bond;
R2 is H;
R3 and R4 are H; m is 2; R5 and R6 are methyl;
and which is a hydrochloride salt thereof,
which anticipates the claims.  Although claim 34 recites “wherein the following compounds are specifically excluded from the scope of the Markush: …” the above cited compounds are not present in the proviso.  Thus, the claims are rejected.
Conclusion
The claims are not in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        August 3, 2022 10:46 am